Citation Nr: 0842602	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
gastroesophageal reflux disease (GERD), dental disability and 
vision loss due to treatment provided at a Department of 
Veterans Affairs Medical Center (VAMC) in January 2002.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to May 
1946 as a second Lieutenant in the Army Nursing Corps.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A Travel Board hearing was held before 
the undersigned in September 2006.  In February 2007 the case 
was remanded to the RO for further development.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

It is not shown that VA prescription of Fosamax to the 
veteran resulted in any additional disability to include 
GERD, dental disability or vision loss, nor is it shown that 
VA was at fault in prescribing the Fosamax.   


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
GERD, dental disability and vision loss have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 17.32 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of her claim.  A March 2007 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, this letter provided 
notice regarding criteria for assigning effective dates of 
awards in accordance with  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Also, the veteran was provided with a VA 
examination in July 2008 pertaining to a potential 
relationship between her taking of Fosamax and her ongoing 
GERD.  The veteran has also alleged that the taking of 
Fosamax has resulted in additional dental/gum disability and 
additional vision loss.  Given that these are simply a bare 
allegation on the part of the veteran; and given the lack of 
competent evidence of record even suggesting a potential 
relationship between the taking of Fosamax and additional 
dental or visual disability, the Board finds that a medical 
examination relating to this additional potential causality 
is not necessary.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

In her December 2003 claim, the veteran indicated that she 
had been prescribed Fosamax by a doctor at the VA Medical 
Center (VAMC) in San Francisco and that the Fosamax had 
caused her GERD.  

A July 2001 VA progress note shows that the veteran was found 
to have osteopenia after chest X-ray.  The possibility of 
taking Fosamax was discussed if dual-energy X-ray 
absorptiometry (DEXA) testing showed osteoporosis. 

An August 2001 VA progress note shows that the veteran was 
found to have osteoporosis confirmed by DEXA testing.  It was 
noted that the veteran was willing to try Fosamax.  A 
subsequent August 2001 record shows that Fosamax had been 
prescribed and complaints from the veteran regarding the 
medication were not noted.  The instructions for taking the 
Fosamax indicated that the veteran should take one tablet 
every week upon awakening with a full glass of water and that 
she should not lie down until at least 30 minutes after 
ingestion.  

A September 2001 VA progress note shows that the veteran had 
been recently diagnosed with osteoporosis and was concerned 
regarding the potential side effects of weekly Fosamax.  The 
veteran denied oral ulcers, eye/mouth dryness, rash (other 
than a single episode), chest pain or shortness of breath.  
She did suffer from chronic diarrhea and had had weight loss.  

A subsequent September 2001 VA progress note shows that the 
veteran had read a lot about Fosamax and was concerned about 
the side effects.  She wanted to be changed to Risedronate as 
she had heard it had fewer side effects.  She appeared to 
indicate that she had taken Fosamax once and it had upset her 
stomach.  

A December 2001 VA progress note shows that the veteran was 
still refusing Fosamax, which was recommended to be taken in 
a dosage of one 70 mg tablet weekly.  She complained of 
severe right hip pain that was sharp and radiated down the 
leg.  It was worse with prolonged sitting and walking up 
stairs.  She received mild relief with Motrin and Tyco but 
was reluctant to take medications.  

A subsequent December 2001 VA progress note shows that the 
veteran stated that she was willing to try Fosamax.  It was 
noted that she had showed very poor adherence in the past.  A 
later December 2001 progress note then indicates that she 
requested an injection to avoid taking the systemic 
medications.  

A January 2002 VA progress note shows that the veteran 
reported that she took one dose of Fosamax and felt foggy.  A 
February 2002 VA progress note then shows that she had 
declined Fosamax.  

A May 2002 VA progress note shows the veteran complaining of 
GERD over the last two or three months.  She described 
burping with a sour bitter taste and occasional burning near 
her throat.  She denied abdominal pain, blood in stool or 
change in bowel movements.  A September 2002 follow up note 
shows that the GERD symptoms had improved and that the 
veteran had declined further treatment.  She was to take Tums 
as needed, to modify behavior to avoid incurring symptoms, to 
consider a proton pump inhibitor and to return to the clinic 
if symptoms worsened.  

A December 2002 VA progress note shows that the veteran 
reported a worsening of GERD.  Tums, over the counter Zantac 
and other antacids were not helping her.  She had a bitter 
taste in her mouth on waking up but denied chest pain or 
vomiting.  A subsequent December 2002 urgent care note shows 
that the veteran was complaining of a bitter taste in her 
mouth when she would lay down, accompanied by a burning 
around her larynx.  These symptoms occurred on and off all 
day.  She tried ranitidine, which gave her headaches and did 
not help the problem.  Antacids helped temporarily.  She 
believed that taking Fosamax may have caused the GERD 
symptoms even though she only took the Fosamax tablet once.  

A January 2003 VA progress note shows that the veteran 
reported that she had had GERD since she tried one dose of 
Fosamax and that the symptoms had persisted even after 
discontinuing the Fosamax.  She tried rabeprozole without 
relief.  She also tried Prilosec with some relief but it 
caused headache.  

A March 2003 VA GI clinic note shows that the veteran was 
referred for evaluation of her reflux symptoms.  She 
complained of daily heartburn and regurgitation since taking 
one Fosamax pill a few months back.  She had not been helped 
by Aciphex or Prilosec.  She had no dysphagia, early satiety 
or hematemesis.  She observed reflux precautions but did 
drink coffee.  She did not have abdominal pain but had 
recently noticed hoarseness of voice.  The examiner found 
that there was no indication for endoscopy at present.  The 
veteran was started on Prevacid and advised to decrease her 
coffee intake.  

A May 2003 follow up GI note shows that the veteran did not 
wish to take Prevacid as it made her feel worse.  Other 
proton pump inhibitors had also not helped.  An endoscopy was 
recommended but the veteran wanted to receive a barium 
swallow test instead.  

May 2003 Barium swallow testing produced a diagnostic 
impression of minimal GERD with valsalva maneuver; otherwise 
normal barium swallow.  A July 2003 follow up study produced 
a diagnostic impression of limited study again demonstrating 
GERD.   

An October 2003 VA oral/maxillofacial surgeon's note shows 
that the veteran was seen complaining of loose teeth and very 
sore gums.  She felt that her dental problems were secondary 
to her use of Fosamax.  She wanted the VA to take care of her 
dental needs and solve the problem.  Physical examination 
produced findings of advanced periodontal disease and no 
acute dental disease.  The examiner noted that at the 
veteran's advanced age there were several chronic problems.  
She also noted that if the veteran's GERD was secondary to 
her Fosamax use, then it was possible that she could have 
nonspecific gingival inflammation when the GERD was active. 

A December 2003 VA progress note shows that the veteran had 
experienced her first episode of hemoptysis.  She was 
convinced that it was secondary to GERD and the use of 
Fosamax.   

An October 2004 VA medical/nursing clinic note from Dr. Shah 
shows that the veteran indicated that she had found articles 
indicating that Fosamax caused GERD and that she felt that 
the Fosamax prescribed to her had caused her GERD.  Dr. Shah 
commented that the GERD could be due to the Fosamax but as 
the veteran had stopped the Fosamax and no medication had 
helped for the GERD, it was hard to say if Fosamax was the 
cause of all of her problems.  A separate October 2004 note 
from Dr. Sab, an Allergy, Asthma and Arthritis consultant, 
indicates that the veteran had symptoms of GERD that may have 
been provoked by Fosamax.  

In an October 2004 affidavit, a friend of the veteran, D.H., 
indicated that she was an attorney and had known the veteran 
since 1975.  D.H. noted that the veteran had always been 
highly disciplined; had always swam every day; had always 
eaten in a healthy, balanced fashion; had been extremely 
truthful and had rarely spoke about any physical ailments 
until recently.  After the veteran took the Fosamax, she 
began to complain of a burning sensation, a burping 
association and difficulty getting a good night's sleep.  The 
veteran had told the friend that she took the Fosamax just 
once and followed all the directions explicitly.  Since 
taking the Fosamax, the friend had witnessed the veteran 
having digestive problems and throat spasm evidenced by 
coughing while she was eating a meal and as the meal was 
digesting.  She also saw the veteran's weight dramatically 
decrease and witnessed the veteran forced to change her diet 
and forgo a number of healthy foods; become out of breath 
when climbing stairs; and be tired more easily than 
previously.  Additionally, the veteran told D.H. that is was 
difficult for her to swim without getting out of breath.  It 
appeared to D.H. that the quality of the veteran's life had 
declined dramatically since she took the Fosamax in that she 
was no longer able to maintain the healthy, vigorous 
lifestyle she was previously superb at maintaining. 

In a November 2004 written hearing presentation, the veteran 
argued that her GERD and other complications were a direct 
and proximate result of taking one 70 milligram (mg) Fosamax 
tablet on January 4, 2002.  The veteran indicated that the 
prescribing physicians did not advise her of the risks of 
taking Fosamax, including damage to the lower esophageal 
sphincter, which results in GERD.  Thus, she did not have an 
opportunity to give her informed consent to take the 
medication.  She also indicated that the 70 mg dose 
prescribed was large for such a small, 103 pound woman.  
Additionally the veteran alleged that her vision had 
deteriorated since ingesting Fosamax and that she had lost 
weight (10 pounds in the first week) after taking Fosamax.  

Along with her November 2004 hearing presentation, the 
veteran submitted a 1996 article from the New England Journal 
of Medicine indicating that Fosamax could cause chemical 
esophagitis, including severe ulcerations, in some patients.  
To reduce the risk of esophagitis it was recommended that the 
Fosamax be swallowed with a glass of water on arising in the 
morning, after which the patient was to remain upright for at 
least 30 minutes after swallowing the tablet and until the 
first food of the day had been ingested.  She also submitted 
a document from the internet (from www.rxlist.com) relating 
to the side effects of Fosamax.  The document includes study 
data on the prevalence of adverse experiences (i.e. side 
effects) of post menopausal women considered possibly, 
probably or definitely related to taking Fosamax.  In a study 
involving once weekly administration of 70 mg of Fosamax 
among 519 post menopausal women, acid regurgitation related 
to Fosamax ingestion was found in 1.9 percent of the women.  
The most common abdominal adverse experience was abdominal 
pain, which was found in 3.7% of the women.  In addition the 
veteran submitted the directions for taking Fosamax, which 
indicated that it should be taken after getting up for the 
day with a full glass of water on an empty stomach.  After 
ingesting the medication, the patient is instructed not to 
lie down, eat, drink or take other medication for at least 30 
minutes.  If the patient wanted to lie down after 30 minutes, 
they needed to eat breakfast first.

At her November 2004 hearing at the RO, the veteran indicated 
that she took a single dose of Fosamax in January 2002 prior 
to going to a VA doctor's appointment.  At the appointment, 
the veteran informed the doctor that she had taken the 
medicine as prescribed and during the appointment the veteran 
experienced gagging and coughing and informed the doctor that 
she had a bitter and sour taste in her mouth, at which point 
the doctor informed her not to take the Fosamax any more.  
The veteran also noted that the New England Journal of 
Medicine Article included three case studies of patients in 
their late seventies and early 80s who had GERD caused by 
chemical burns from Fosamax.  Additionally, she reiterated 
that her treating physicians had failed to disclose to her 
the risks of taking Fosamax.  In this regard, she noted that 
although she was a registered nurse, she had not "heard the 
word GERD before" and thus needed this side effect explained 
to her just like every other patient before taking the 
Fosamax.  Further, the veteran contended that the VA 
maxillofacial surgeon had indicated that damage to the 
veteran's gums could have been caused by Fosamax. 

In a March 2005 brief the veteran essentially contended that 
the 70 mg once weekly dose of Fosamax, which she was 
prescribed, amounted to an overdose.  She then noted that 
symptoms of Fosamax overdose were similar to symptoms she had 
experienced such as sharp abdominal pains, burning throat, 
bitter taste, weakness, dizziness etc.  She also reiterated 
that she was not appropriately informed of the risks of 
taking Fosamax.  

At her September 2006 Board hearing the veteran testified 
that she had not had a full nights sleep since the day she 
was given Fosamax at the VA and reiterated that the 
prescribing physicians had not adequately explained the risks 
of the medication to her.  She noted that she spent 6 days in 
bed after taking the one dose of Fosamax.  

At a July 2008 VA examination the veteran reported that she 
was taking pantoprazole for her GERD.  She would take it only 
when she felt bubbling,  cramping or burping because she 
feared it would cause kidney stones.  She also thought it 
would raise her blood pressure.  Occasionally she tasted acid 
in her mouth.  Her GERD made her reluctant to go out to 
restaurants and other people's homes.  The veteran was 
unwilling to undergo any diagnostic testing of her GERD, 
which would reveal whether she had any anatomical lesion in 
her esophagus correlating with her symptoms.  The examiner 
noted that although she did have a barium swallow, which 
showed some reflux, there had never been any validation that 
she had esophagitis or any esophageal damage from the reflux.  
She also had not had any motility studies to indicate whether 
she had any disorder of the motility of her esophagus.  She 
had no intention of having any such examinations and thus any 
conclusions regarding the nature of her condition and its 
relation to her treatment had to be based on the medical 
record, her history and her limited available radiologic 
studies.  

Regarding the veteran's treatment with Fosamax, the examiner 
noted that the veteran had had a DEXA scan, which showed that 
she had vertebral collapse and osteoporosis, which was 
generally known to be a risk factor for hip fracture and 
vertebral fractures.  The recommendation for Fosamax was thus 
reasonable because the seriousness of the often fatal 
complications of osteoporosis, especially hip fracture, is 
greater than the known possible side effects of alendronate 
(i.e. Fosamax).  The examiner noted that the record shows 
that these risks and benefits were discussed with the 
veteran.

The examiner also found that the veteran was adequately 
informed on how to take alendronate.  The veteran herself 
noted that she took alendronate in the appropriate manner by 
taking it while upright, with a large glass of water.  After 
taking the medicine in January 2002, the record did not show 
that she contemporaneously complained about GERD, esophageal 
discomfort or other pathology, which was subsequently 
identified as GERD.  Instead, at the time she simply 
complained that she felt foggy.  According to the record, it 
was not until May 2002 that she complained of GERD/esophageal 
problems.

Additionally, the examiner could not find a physiologic basis 
for the veteran's claim that she incurred esophageal injury 
as a result of her ingestion of one Fosamax tablet.  The 
examiner noted that Fosamax could cause esophageal irritation 
and that for this reason patients were always instructed to 
take the medicine upright to be sure that the tablet 
progresses into the stomach and does not remain in the 
esophagus.  The examiner also noted that there was nothing in 
the veteran's history to suggest that she did have any acute 
esophageal injury after taking the one Fosamax tablet.  

Further, the examiner noted that as the veteran had refused 
all other pertinent testing, determining whether there was an 
abnormality in the veteran's esophagus related to prior 
Fosamax ingestion could only be based upon the reports of her 
barium swallow testing, which did not show any evidence of 
any ulceration or stricture.  The examiner did advise the 
veteran to have an upper endoscopy done to determine whether 
there was any actual inflammation or esophageal mucosal 
disorder, but the veteran refused.  In summing up, the 
examiner found that the contemporaneous record did not verify 
that there was any acute event following ingestion of 
Fosamax, which would have been of sufficient inflammatory or 
irrigative nature to have induced subsequent symptoms of GERD 
and that the imaging studies of record, the barium swallows, 
did not show ulceration, scarring or narrowing to indicate 
esophageal damage from ingestion of the medicine.  
Consequently, there was no evident causality between Fosamax 
and the veteran's symptoms.  Instead, the examiner found that 
the veteran's GERD symptoms were more likely due to changes 
inherent in aging.  

III.  Law and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this appellant's claim 
(received in August 2000).  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified as amended at 38 C.F.R. § 3.361 (2007)).  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination. 
 38 C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

IV. Analysis

The threshold issue in a Section 1151 claim is whether the VA 
medical treatment in question caused the veteran's additional 
disability.  38 C.F.R. § 3.361(d).  In the instant case, the 
competent medical evidence of record does not show that the 
administration of Fosamax caused the veteran's GERD.   
Notably, there are no definitive medical medical opinions of 
record showing a connection between the Fosamax and the GERD.   
Dr. Shah and Dr. Sab did indicate that the Fosamax could 
have, or may have, caused the veteran's GERD, but such 
opinions are too speculative to establish a medical nexus.   
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may"also implies "may or may not" 
and is too speculative to establish medical nexus).  

The veteran, with her medical background in nursing, is also 
potentially competent to provide an opinion regarding medical 
causation.  As she has noted that she does not have any 
specific expertise concerning GERD, however, the Board can 
attach little probative weight to her contention that taking 
the Fosamax did cause the GERD.  In contrast, the July 2008 
VA examining physician specifically found that there was no 
evident causality between the taking of Fosamax and the 
veteran's GERD.  Given this specific physician's finding, the 
indefinite findings of the other physicians of record and the 
minimal probative value, which can be attached to the 
veteran's opinion, a preponderance of the evidence is against 
a finding that the veteran's GERD was caused by the 
administration of Fosamax.  

The veteran has also specifically contended that the Fosamax 
has caused damage to her teeth and gums and to her vision, 
and has also more generally related it to other health 
problems.  There is no evidence of record to support her 
contentions.  In regard to the teeth and gums, her treating 
maxillofacial doctor noted only that if taking the Fosamax 
had resulted in GERD, it was then possible that the active 
GERD could result in gingival inflammation.  The doctor did 
not provide any opinion as to whether the Fosamax did 
actually cause the GERD, nor did she indicate even a 
possibility of any direct relationship between the Fosamax 
and dental/gum problems.  In regard to the decreased vision, 
there is no medical documentation even suggesting that the 
veteran's vision problems are related to the taking of the 
Fosamax.  Additionally, although it should again be noted 
that the veteran does have a background in nursing, there is 
no evidence to suggest (nor has the veteran contended) that 
she has any expertise in relation to dental or eye 
disabilities.  As she has mentioned, her background is as a 
nurse anesthetist.   Consequently, her opinion as to a 
potential relationship between taking Fosamax and dental 
and/or vision disability, or as to a potential relationship 
between taking Fosamax and other problems (e.g. sleep 
disturbance, hemoptysis) can have little probative value.  
    
The Board notes that the veteran has put forth some cogent 
arguments relating to her contention that VA did not obtain 
her informed consent prior to her taking the Fosamax.  These 
contentions, even if they were determined to be valid, 
however, cannot help the veteran prevail in her Section 1151 
claim unless it has first been established that VA health 
care (i.e. the administration of the Fosamax) actually 
resulted in additional disability.  38 C.F.R. § 3.361(d).  
Thus, as such causality has not been established, whether 
informed consent was obtained is not pertinent to the 
disposition of this case.  

In summary, given that a causal relation between the taking 
of the Fosamax and the veteran's GERD, dental and visual 
problems and other health problems is not shown, the 
preponderance of the evidence is against this claim and it 
must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
gastroesophageal reflux disease (GERD) and other claimed 
disability due to treatment provided at a Department of 
Veterans Affairs Medical Center (VAMC) in January 2002 is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


